Citation Nr: 1041335	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  09-05 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for a left middle ear injury.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Staci M. Buss, Law Clerk




INTRODUCTION

The Veteran served on active duty from February 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

The Veteran's left middle ear injury was originally adjudicated 
as a "left middle ear injury, status post IED explosion with 
residual pain; also claimed as [Traumatic Brain Injury] TBI."  
However, the matter was subsequently adjudicated in the December 
2008 Statement of the Case (SOC) as "residuals, left middle ear 
injury."  Additionally, the Veteran filed a new separate claim 
for TBI in July 2009.  Therefore, the Board has re-characterized 
the issue as set forth on the title page as a left middle ear 
injury.

The issue of service connection for headaches has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over this claim, and it 
is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's tinnitus is 
related to military service.

2.  The Veteran's left middle ear injury is manifested by pain 
but no other symptomatology.





CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the 
Veteran's tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2010).

2.  The criteria for an initial evaluation in excess of 10 
percent for a left middle ear injury have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Codes 6210, 6299 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veteran's Claims Assistance Act of 2000

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In a February 
2007 letter, VA informed the Veteran of the evidence necessary to 
substantiate his claim, evidence VA would reasonably seek to 
obtain, and information and evidence for which the Veteran was 
responsible.  A December 2008 letter also provided the Veteran 
with notice of the type of evidence necessary to establish a 
disability rating and effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 486 (2006).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA 
notice follows the initial unfavorable AOJ decision, subsequent 
RO actions may "essentially cure [] the error in the timing of 
notice").

Here, the Veteran is challenging the initial evaluation assigned 
following the grant of service connection for his left middle ear 
injury.  In Dingess, 19 Vet. App. at 490-91, the U.S. Court of 
Appeals for Veterans Claims (Court) held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service- connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is intended 
to serve has been fulfilled.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been satisfied. 
 
In the Veteran's July 2008 Notice of Disagreement (NOD), he 
disagreed with the initial disability rating assigned for his 
left middle ear injury and is presumed to be seeking the maximum 
benefits available under the law.  Id. at 419. Therefore, in 
accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO 
properly issued a December 2008 SOC which contained, in part, the 
pertinent criteria for establishing a higher rating.  See 38 
U.S.C.A. § 7105(d)(1).  The Veteran also received a separate 
letter in December 2008 informing him that should an increase in 
disability be found, a disability rating will be determined by 
applying relevant diagnostic codes, which typically provide for a 
range in severity of particular disability from noncompensable to 
as much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration.  Therefore, VA complied with the procedural statutory 
requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as 
the regulatory requirements in 38 C.F.R. § 3.103(b).  See 
Dingess, 19 Vet. App. at 490-91.  The claimant was allowed a 
meaningful opportunity to participate in the adjudication of the 
claim.  Thus, even though the initial VCAA notice did not address 
a higher rating, subsequent documentation addressed this matter; 
there is no prejudice to the claimant.  See Overton v. Nicholson, 
20 Vet. App. 427 (2006). 

The Veteran's complete service records have not been obtained; 
however, the Veteran has provided copies of his service personnel 
and treatment records that were available and in his possession.  
Moreover, the RO has attempted to obtain copies of the Veteran's 
service records from the appropriate sources and negative replies 
have been received.  The Board finds that any further efforts to 
obtain additional records would be futile.  The Veteran's VA 
medical treatment records have been obtained.  VA examinations 
were provided to the Veteran in connection with his claims.  The 
Court has held that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA medical 
opinions obtained in this case are adequate as they were 
predicated on a substantial review of the record and medical 
findings and considered the Veteran's complaints and symptoms.  
Accordingly, the Board finds that VA's duty with respect to 
obtaining a VA examination or opinion has been met.  38 C.F.R. 
§ 3.159(c)(4).

There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not part of 
the claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds that 
any such failure is harmless.  See Mayfield, 19 Vet. App. at 121, 
rev'd on other grounds, 444 F.3d at 1328; see also 
Dingess/Hartman, 19 Vet. App. at 492-93.  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.

B.  Evidence

The Veteran's service treatment records include a March 2004 
Emergency Care report.  The Veteran reported ringing in his left 
ear after an IED explosion, pain in his left ear, and tragal 
tenderness.  Upon examination the left temporal membrane was 
intact.  The diagnosis was auralgia.

In a March 2004 Unclassified Initial/Final Report it was noted 
that the Veteran was traveling in a convoy when an IED exploded 
on the roadside.

After separation from service, in an April 2004 VA medical 
report, the Veteran reported that after an IED incident he had 
tinnitus for 30 minutes that resolved.  The Veteran also reported 
no ear problems prior to service and complained of hearing loss 
and ear pain.  On examination, the left tympanic membrane was 
intact but had bulging with no fluid or redness.

In a subsequent April 2004 ENT consult, the Veteran complained of 
ear pain.  The examiner stated that the Veteran reported being 
exposed to a blast which caused loud tinnitus for half hour, but 
the "tinnitus ha[d] largely resolved."  The examiner stated 
that there was no bleeding in ear, continued pain, and no 
vertigo.  The impression was "a concussive middle ear injury on 
the left with residual pain and intermittent tinnitus." 

In his July 2007 claim, the Veteran reported that he was the 
victim of two IEDs while on convoys in Iraq.  The Veteran 
reported that he had ringing and pain in his ear from the 
incidents.

In a July 2007 VA psychiatric examination the examiner noted that 
the Veteran reported noise exposure, specifically IEDs, and 
"hearing impairment and tinnitus."

The Veteran was afforded a VA audiological examination in August 
2007.  The Veteran's claims file and medical records were 
reviewed.  The examiner stated that the Veteran's chief complaint 
was left ear pain.  The examiner noted that the Veteran reported 
being exposed to explosions and small arms fire and that there 
was no history of tinnitus.  The examiner noted "[n]ormal 
tympanometry.  Could not test reflexes because vet could not 
tolerate loudness levels necessary to elicit a response. Left ear 
pain."  The medical opinion stated "Vet denies tinnitus.  Only 
claims to have left ear pain. Vet's hearing is [within normal 
limits] per VA . . . guidelines."

In two separate November 2007 statements, the Veteran reported 
being exposed to two separate IED explosions in Iraq.  The 
Veteran stated that he was approximately 100 feet away from one 
of the explosions and the other damaged the vehicle in which he 
was traveling.

A June 2008 VA psychiatric examination noted that the Veteran's 
current medical problems were hearing loss and tinnitus.  The 
diagnosis was hearing loss and tinnitus from an IED explosion.

In his July 2008 NOD the Veteran reported that his left ear 
injury and tinnitus were the result of an IED explosion in 
service.  The Veteran stated that he reported the tinnitus as 
resolved because he had grown accustomed to the ringing in his 
ears and that the audiologist misunderstood him.  The Veteran 
reported that he had not sought medical treatment for the 
tinnitus because he "was told it is normal after an IED and that 
it is something [he would] have to learn to live with."  The 
Veteran stated that he knows he has tinnitus and he has it all 
the time.

C. Service Connection

1. Applicable Law

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
In addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).
 
For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  Id. at § 3.303(b). 
 
Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002)); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

With respect to lay evidence, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) held that lay evidence is one 
type of evidence that must be considered, and competent lay 
evidence can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the absence of contemporary medical 
evidence against lay statements. 
 
In Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example difficulty 
hearing, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a factual issue.
 
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency ('a legal concept determining whether testimony may be 
heard and considered') and credibility ('a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted')).  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).
 
In Robinson v. Shinseki, the Federal Circuit held that, in some 
cases, lay evidence will be competent and credible evidence of 
etiology.  312 Fed. Appx. 336 (2009).  Whether lay evidence is 
competent in a particular case is a question of fact to be 
decided by the Board in the first instance.  The Federal Circuit 
set forth a two-step analysis to evaluate the competency of lay 
evidence.  The Board must first determine whether the disability 
is the type of injury for which lay evidence is competent 
evidence.  If so, the Board must weigh that evidence against the 
other evidence of record-including, if the Board so chooses, the 
fact that the Veteran has not provided any in-service record 
documenting his claimed injury-to determine whether to grant 
service connection.  See Id.  The Board observes that this 
Federal Circuit decision is non-precedential.  However, a non-
precedential Court decision may be cited "for any persuasiveness 
or reasoning it contains".  See Bethea v. Derwinski, 2 Vet. App 
252, 254 (1992).

2. Analysis

As noted above, a grant of service connection for a disability 
generally requires medical evidence of a current disability and a 
relationship to military service, and lay testimony is only 
competent to the extent that it is limited to a matter that the 
witness has actually observed and is within the realm of their 
personal knowledge.  Compare Layno, 6 Vet. App. at 469-70, with 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  By 
definition, however, tinnitus is "a noise in the ears, such as 
ringing, buzzing, roaring, or clicking.  It is usually subjective 
in type."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1914 (30th 
ed. 2003).  Accordingly, tinnitus is "subjective," as its 
existence is generally determined by whether or not the Veteran 
claims to experience it.  For VA purposes, tinnitus has been 
specifically found to be a disorder with symptoms that can be 
identified through lay observation alone.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002).  If a Veteran reports 
ringing in his or her ears, which the Veteran did in his March 
2004 service treatment records, the April 2004 VA treatment 
records, and the June and July 2008 VA psychiatric examinations, 
then a diagnosis of tinnitus is generally applied without further 
examination.  In addition, since the diagnosis of tinnitus is so 
heavily reliant upon lay statements, the etiology of the disorder 
is similarly reliant upon them.  The date that a Veteran reports 
that the tinnitus symptoms began is generally accepted as the 
date that the disorder began, if it is consistent with the 
evidence.  Accordingly, while service connection for tinnitus 
requires a medical diagnosis of tinnitus and a medical nexus 
relating the diagnosis to military service, lay testimony plays 
an unusually important role in these determinations.

The opinion of record states that the Veteran did not report 
tinnitus in his August 2007 VA audiological examination and there 
is no medical evidence which causally links the Veteran's 
tinnitus to service.  However, prior and subsequent to that 
examination, the Veteran consistently reported tinnitus during 
and after service.  To the extent that the Veteran's lay 
statements are offered as evidence of continuity of 
symptomatology, the Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of contemporaneous 
medical evidence.  See Buchanan, 451 F.3d at 1335.  As noted, in 
adjudicating his claims, the Board must evaluate the Veteran's 
credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368-
69 (2005).  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  As noted, competency of evidence differs 
from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 
74 (1997); Layno, 6 Vet. App. at 470; see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In his July 2008 NOD, the Veteran explained that the VA examiner 
misunderstood his report of tinnitus.  The Veteran reported that 
he understood that since the IED explosions, he would always 
experience tinnitus and would need to adjust to hearing the 
noise.  The Veteran further clarified that when he reported that 
the tinnitus had largely resolved, he meant he had adjusted to 
the ringing.  With the exception of the August 2007 VA 
audiological examination, the Veteran has consistently reported 
that his tinnitus has been occurring since service.  The Board 
finds that the Veteran is credible in his statements that he has 
had tinnitus since service.  The VA examiner's opinion that 
tinnitus was not related to military service was based upon the 
Veteran's erroneous statement that the tinnitus was resolved.  
Therefore, the Board finds that the opinion is not probative 
evidence regarding the Veteran's tinnitus.

Accordingly, based on the totality of the evidence of record, the 
Board finds that the evidence of record shows that the Veteran 
has a current diagnosis of tinnitus that began in military 
service.  Applying the doctrine of reasonable doubt, the Board 
finds that the Veteran's tinnitus is related to active military 
service.  Gilbert, 1 Vet. App. at 57.  Service connection for 
tinnitus is warranted.

D. Initial Rating

1. Applicable Law

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  The percentage 
ratings are based on the average impairment of earning capacity 
and individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that evaluation; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of the 
Veteran.  Id. at § 4.8.

VA must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim, 
a practice known as a "staged rating." See Fenderson v. West, 
12 Vet. App 119 (1999).  The Court has also held that staged 
ratings are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008). 
 
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, irrespective of whether the Veteran raised 
them, as well as the entire history of his disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 
 
Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).

2. Analysis

The Veteran was assigned a 10 percent disability rating under 
Diagnostic Code 6299-6210.  Concerning the Veteran's left middle 
ear injury, his specific diagnosis of a concussive middle ear 
injury is not listed in the Rating Schedule.  Therefore, the RO 
assigned Diagnostic Code 6299 pursuant to 38 C.F.R. § 4.87, which 
provides that unlisted disabilities requiring rating by analogy 
will be coded first by the numbers of the most closely related 
body part and "99."  See 38 C.F.R. § 4.20.  The RO determined 
that the most closely analogous Diagnostic Code is 38 C.F.R. § 
4.87, Diagnostic Code 6210, for chronic otitis externa.

Under Diagnostic Code 6210, a 10 percent disability rating is 
assigned for chronic otitis externa exhibited by symptoms such 
as: swelling, dry and scaly or serous discharge, and itching 
requiring frequent and prolonged treatment.  A 10 percent 
disability rating is the maximum rating for Diagnostic Code 6210.
 
Applying the above criteria to the present case, the Board finds 
the preponderance of the evidence is against the Veteran's claim.  
While a review of the records indicates that the Veteran has a 
history of pain in his left middle ear, there is no medical 
evidence of record that the Veteran suffers from any other 
symptomatology including dizziness or occasional staggering.  
See, e.g., 38 C.F.R. § 4.87, Diagnostic Code 6204 (2010).

Since the Veteran is receiving the maximum allowable rating under 
Diagnostic Code 6210, the Board has considered whether other 
diagnostic codes which provide a rating in excess of 10 percent, 
but finds that none applies.  Specifically, the Veteran does not 
have dizziness and occasional staggering (6204); Meniere's 
syndrome (6205); loss of an auricle (6207); nor malignant 
neoplasms of the ear (6208).  38 C.F.R. § 4.87 (2010); see also, 
Esteban v. Brown, 6 Vet. App. 659, 262 (1994).

The Board also finds that the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular scheduler rating 
standards.  See 38 C.F.R. § 3.321.  The current evidence of 
record does not demonstrate that the left middle ear injury has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  Id.  It is undisputed that the 
Veteran's left middle ear injury has an adverse effect on 
employability, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairment in 
earning capacity resulting from service-connected disability in 
civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  38 C.F.R. § 4.1.  In this case, 
the very problems reported by the Veteran are specifically 
contemplated by the criteria discussed above, including the 
effect on his daily life.  Id. at § 4.10.  Therefore, given the 
lack of evidence showing unusual disability not contemplated by 
the rating schedule, the Board concludes that remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not warranted.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the preponderance of the evidence 
does not show findings that meet the criteria for a 10 percent 
evaluation, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to an initial evaluation in excess of 10 percent for 
a left middle ear injury is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


